TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-19-00430-CV


                                 Gerald McMillan, Appellant

                                               v.

                           Little City Investments, LLC, Appellee




               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-GN-19-000396, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Gerald McMillan appeals from a summary judgment in favor of Little City

Investments, LLC. We will affirm in part and reverse and render in part.


                                       BACKGROUND

              In October 2014, Little City loaned money to SOCO Real Estate, LLC, to

purchase real property located at 808 Avondale Road in Austin (the Property). McMillan and his

wife own SOCO. On SOCO’s behalf, McMillan executed a promissory note in the original

principal amount of $960,000. The note was secured by a deed of trust. Approximately one year

later SOCO defaulted, and Little City declared the note due on November 1, 2015. Rather than

proceed with foreclosure, Little City and SOCO entered into a Reinstatement Agreement,

extending the maturity date of the note and providing for new payment terms.
                The note matured on the extended date of December 31, 2016.             Little City

declared SOCO in default for nonpayment. In February 2017, McMillan filed suit in Travis

County district court, seeking a restraining order to prevent foreclosure. The trial court granted a

temporary ex parte restraining order preventing the sale, after which McMillan voluntarily

dismissed the suit. In March 2017, McMillan filed a second suit in Travis County district court,

again seeking to restrain Little City from foreclosing on the Property. McMillan alleged various

causes of action, including fraud, negligent misrepresentation, and breach of contract. The

district court granted Little City’s no-evidence motion for summary judgment and dismissed the

suit in November 2017 on the ground that McMillan failed to present evidence sufficient to show

that he had standing.

                Meanwhile, SOCO had filed for Chapter 11 bankruptcy protection in April 2017.1

In July 2017, the United States Bankruptcy Court for the Western District of Texas lifted the

bankruptcy stay to allow Little City to foreclose on the Property. Substitute trustee Robert Black

conducted the foreclosure sale in October 2017 on the steps of the Travis County courthouse.

After the foreclosure, McMillan refused to vacate the Property, and Little City filed a forcible

detainer action in a Travis County justice court. The justice of the peace rendered judgment

granting Little City possession of the Property. This judgment was appealed to a Travis County

court at law, which awarded possession of the Property to Little City. McMillan appealed the

county court judgment to the Court of Appeals for the Fourteenth Judicial District, which

dismissed the appeal on McMillan’s motion in July 2018. See McMillan v. Little City Invs.,

LLC, No. 14-18-00286-CV, 2018 Tex. App. LEXIS 4952, at *1 (Tex. App.—Houston [14th

Dist.] July 3, 2018, no pet.) (mem. op.); see also Tex. R. App. P. 42.1.

       1
           The case was converted to Chapter 7 in November 2017.
                                                 2
               In December 2017, McMillan filed a third lawsuit in Travis County district court,

seeking to set aside the foreclosure and sale of the Property. According to McMillan, that suit

alleged that Little City “orchestrat[ed] chilled bidding in concert with the substitute trustee,

Robert Black[,] for failing to accept the bid of an investor.” Little City filed a plea to the

jurisdiction, asserting, among other things, that McMillan lacked standing to challenge the

foreclosure because he was not the mortgagor on the deed of trust pursuant to which Little City

foreclosed on the Property. The district court granted the plea to the jurisdiction in March 2018,

and McMillan appealed.      This Court modified the district court’s judgment to reflect that

McMillan’s claims were dismissed without prejudice and affirmed the judgment as modified.

McMillan v. Aycock, No. 03-18-00278-CV, 2019 Tex. App. LEXIS 2624, at *9 (Tex. App.—

Austin Apr. 3, 2019, no pet.) (mem. op.).

               To cure the jurisdictional defect, McMillan purchased from SOCO’s bankruptcy

trustee “the Bankruptcy Estate’s potential cause(s) of action against Little City Investments, LLC

resulting from the foreclosure of [the Property].” McMillan then filed the underlying proceeding

in January 2019, seeking to set aside the foreclosure sale on the same ground he alleged in the

third lawsuit—that Little City’s substitute trustee took actions that “led to chilled bidding, and

there is a direct and evident causal connection between this sale defect and the grossly

inadequate selling price of the Property.”

               Over the course of the litigation concerning the Property, McMillan has filed five

notices of lis pendens against the Property, four of which were expunged in previous lawsuits.

On the same day that Little City answered this underlying suit, it also filed a no-evidence and

traditional motion for summary judgment and an application for an anti-suit injunction. In

addition, Little City filed a motion to expunge McMillan’s fifth notice of lis pendens.

                                                 3
               A hearing on Little City’s motion for summary judgment, application for

injunction, and motion to expunge lis pendens was scheduled for March 14, 2019, at 2:00 p.m.

Before starting that hearing, the district court noted that at 5:05 a.m. that morning, McMillan sent

an email to Little City advising of his intent to appear before the duty judge at 9:30 a.m. to seek a

continuance of the hearing on Little City’s motions. The district court read the duty judge’s

docket note from earlier that morning, stating that although counsel for Little City appeared at

the continuance docket, McMillan did not. Because McMillan had not appeared as of 11:00 a.m.

and had not filed any written motion for a continuance, the duty judge took no action to postpone

the 2:00 p.m. hearing.     McMillan told the district court that he decided not to attend the

continuance docket that morning because “I got to thinking about if they don’t accept my

testimony, you know, I—it doesn’t make sense for me to come and I didn’t know how—I had no

idea.” McMillan further stated that he attempted to contact Little City’s counsel by calling his

office at 9:45 a.m., while counsel was in the duty judge’s courtroom. McMillan said that he

spoke to a legal assistant, who, after speaking to Little City’s counsel, informed McMillan that

he could try to make an oral motion. McMillan told the legal assistant, “I have to think about it.”

               Seventeen minutes before the scheduled hearing on Little City’s motions,

McMillan filed a written motion for continuance. The motion specified that McMillan sought a

continuance because Little City had engaged in “deception” to prevent McMillan from timely

responding to Little City’s motions. The record showed that McMillan had notice of the hearing

but his response to the summary-judgment motion was filed late. Counsel for Little City waived

“any objection” to the untimeliness of McMillan’s response, and McMillan replied, “Then we

don’t have an issue.”



                                                 4
               McMillan’s response to Little City’s motion for summary judgment referred to

attachments to his response. The court observed that the response on file did not contain all the

referenced attachments. In fact, McMillan’s response contained cover pages for sixteen exhibits,

but included only four actual exhibits. McMillan stated that this was an error on the part of the

person who helped him file the documents.             The court allowed McMillan until midnight

following the hearing to file the twelve missing exhibits. Little City waived any objection to the

timeliness of those documents but did not waive evidentiary objections.            Little City also

requested that the court take judicial notice of the court’s file, which contained information

regarding McMillan’s previous lawsuits, and the court did so.

               McMillan filed several exhibits, and Little City filed objections to some of

McMillan’s evidence. After ruling on Little City’s evidentiary objections, the district court

entered an order granting Little City summary judgment on both no-evidence and traditional

grounds, expunging the lis pendens and finding that it constituted a fraudulent lien, and granting

an anti-suit injunction against McMillan to prohibit him and his successors and assigns from

filing any lawsuits against Little City related to the Property or filing any notices of lis pendens

against the Property. McMillan appeals, asserting that the district court erred in (1) granting

summary judgment, (2) expunging the fifth notice of lis pendens on the Property and finding that

it constituted a fraudulent lien, and (3) granting the injunction.


                                            ANALYSIS

Summary Judgment

               Little City moved for summary judgment on both no-evidence and traditional

grounds. A no-evidence summary-judgment motion targeting the nonmovant’s claim must assert

that the nonmovant has produced no evidence of one or more essential elements of the claim.
                                                  5
Duvall v. Texas Dep’t of Human Servs., 82 S.W.3d 474, 477 (Tex. App.—Austin 2002, no pet.);

see Tex. R. Civ. P. 166a(i). Once the movant specifies the challenged elements, the burden shifts

to the nonmovant to produce summary-judgment evidence raising a genuine issue of material

fact on the challenged elements. Trilogy Software, Inc. v. Callidus Software, Inc., 143 S.W.3d
452, 459 (Tex. App.—Austin 2004, pet. denied) (citing Tex. R. Civ. P. 166a(i)). To raise a

genuine issue of material fact, the nonmovant must set forth more than a scintilla of probative

evidence as to the essential elements of the nonmovant’s claim on which the nonmovant would

have the burden of proof at trial. Merrell Dow Pharms., Inc. v. Havner, 953 S.W.2d 706, 711

(Tex. 1997). If the evidence supporting a finding rises to a level that would enable reasonable,

fair-minded persons to differ in their conclusions, then more than a scintilla of evidence exists.
Id. No more than a scintilla of evidence exists when the evidence is “so weak as to do no more

than create a mere surmise or suspicion” of fact, and the legal effect is that there is no evidence.

Jackson v. Fiesta Mart, Inc., 979 S.W.2d 68, 70 (Tex. App.—Austin 1998, no pet.) (quoting

Kindred v. Con/Chem, Inc., 650 S.W.2d 61, 63 (Tex. 1983)). If the nonmovant fails to produce

more than a scintilla of evidence on the challenged element, the motion must be granted. Ford

Motor Co. v. Ridgway, 135 S.W.3d 598, 600 (Tex. 2004).

               To prevail on a motion for traditional summary judgment, a party must show that

there are no genuine issues of material fact and that it is entitled to judgment as a matter of law.

Tex. R. Civ. P. 166a(c); KMS Retail Rowlett, LP v. City of Rowlett, 593 S.W.3d 175, 181 (Tex.

2019). When reviewing a summary judgment, we take as true all evidence favorable to the

nonmovant, indulging every reasonable inference and resolving any doubts in the nonmovant’s

favor. Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005). A defendant who



                                                 6
moves for summary judgment on the plaintiff’s cause of action must disprove at least one

essential element of the plaintiff’s cause of action. Duvall, 82 S.W.3d at 477.

               If the trial court does not state the basis on which it granted summary judgment,

we must affirm if any of the movant’s theories has merit. Texas Workers’ Comp. Comm’n v.

Patient Advocates, 136 S.W.3d 643, 648 (Tex. 2004). Because the propriety of a summary

judgment is a question of law, we review the trial court’s decision de novo. Valence Operating

Co., 164 S.W.3d at 661.

               We first consider whether the district court properly granted summary judgment

in favor of Little City on no-evidence grounds. See Ridgway, 135 S.W.3d at 600. McMillan

argues, as he did in his response to the summary-judgment motion, that the district court should

have denied Little City’s no-evidence motion because it was filed before adequate time for

discovery had elapsed. In granting a no-evidence motion for summary judgment, a trial court

implicitly holds that an adequate time for discovery has passed before its consideration of the

motion. Chamie v. Memorial Hermann Health Sys., 561 S.W.3d 253, 256-57 (Tex. App.—

Houston [14th Dist.] 2018, no pet.). We review that implicit determination on a case-by-case

basis, under an abuse-of-discretion standard. Id. at 257. The pertinent date for determining

whether a no-evidence motion is premature is not the date on which the motion was filed but the

final date on which the motion was presented to the trial court for ruling. Id.

               Further, “[w]hen a party contends that it has not had an adequate opportunity for

discovery before a summary judgment hearing, it must file either an affidavit explaining the need

for further discovery or a verified motion for continuance.” Tenneco Inc. v. Enterprise Prods.

Co., 925 S.W.2d 640, 647 (Tex. 1996); see Tex. R. Civ. P. 166a(i), 251, 252. McMillan did not

file an affidavit explaining the need for further discovery.        The body of his motion for

                                                 7
continuance did not complain of inadequate time for discovery but instead argued that he did not

receive sufficient notice of the hearing to allow him to respond timely, which he agreed became

a non-issue when Little City waived any objection to the untimeliness of McMillan’s response

and McMillan was permitted to file supporting evidence following the hearing. In an unsworn

and unsigned “addendum” attached to his motion for continuance, McMillan states that he

“requires time to conduct discovery and obtain controverting affidavits prior to the summary

judgment hearing.” The addendum then describes three categories of evidence that McMillan

would like to have sought before the hearing: (1) the deposition of a paralegal from Little City’s

counsel’s firm relating to whether the paralegal “was instructed to take deceptive action” to

prevent McMillan from learning of the summary-judgment hearing; (2) an “affidavit from

USAA” attesting that the McMillans have carried automotive and residential insurance policies

with USAA since 1975 and that the insurance on 808 Avondale Road was not cancelled; and

(3) affidavits from an individual, that individual’s attorney, and “one or more” unnamed

investors at a 1996 foreclosure sale on an unspecified property that was either conducted by

substitute trustee Black in a “secretive manner” or unattended by Black but falsely reported as

conducted by him. Nowhere does McMillan explain why the listed evidence would have been

material to his current claim for chilled bidding against Little City. See Tex. R. Civ. P. 252 (“the

party applying [for continuance] shall make affidavit that such testimony is material, showing the

materiality thereof”). Further, in response to McMillan’s argument that granting the no-evidence

motion was inappropriate, Little City argues that adequate time for discovery had passed because

of the nature of McMillan’s lawsuit and the fact that McMillan had filed a series of prior similar

lawsuits, including the suit filed in December 2017 which, according to McMillan’s description

in his response to the motion for summary judgment, raised the same claim of chilled bidding.

                                                 8
The district court took judicial notice of its file, which contained pleadings and evidence relating

to those similar cases. Assuming McMillan’s “addendum” or summary-judgment response

preserved his complaint that he required more time for discovery, we conclude that, on this

record, McMillan has not shown that the district court abused its discretion in considering Little

City’s no-evidence motion for summary judgment.

               Having determined that the no-evidence motion was properly before the district

court, we must determine whether McMillan set forth more than a scintilla of probative evidence

as to the essential elements of his sole claim for wrongful foreclosure based on Black’s allegedly

chilling the bidding at the nonjudicial foreclosure sale.      Normally, wrongful foreclosure is

proven by showing: “(1) a defect in the foreclosure sale proceedings; (2) a grossly inadequate

selling price; and (3) a causal connection between the defect and the grossly inadequate selling

price.” Great N. Energy, Inc. v. Circle Ridge Prod., Inc., 528 S.W.3d 644, 674 n.34 (Tex.

App.—Texarkana 2017, pet. denied) (citing Campbell v. Mortgage Elec. Registration Sys., Inc.,

No. 03-11-00429-CV, 2012 Tex. App. LEXIS 4030, at *8 (Tex. App.—Austin May 18, 2012,

pet. denied) (mem. op.)). When the mortgagee deliberately chills the bidding at a nonjudicial

foreclosure sale and the mortgagor seeks to recover damages, not to set aside the sale, elements

two and three need not be proven. Charter Nat’l Bank-Hous. v. Stevens, 781 S.W.2d 368, 371

(Tex. App.—Houston [14th Dist.] 1989, writ denied); see Reeves v. Wells Fargo Bank, NA, No.

EP-14-CV-00187-DCG, 2015 U.S. Dist. LEXIS 148961, at *8 (W.D. Tex. Sept. 4, 2015)

(applying Texas law and citing Miller v. BAC Home Loans Servicing, L.P., 726 F.3d 717, 726-27

(5th Cir. 2013)); see also Waggoner v. Deutsche Nat’l Bank Tr. Co., 181 F. Supp. 3d 445, 449

n.3 (S.D. Tex. 2016) (applying Texas law). In this case, McMillan seeks to set aside the

foreclosure sale.

                                                 9
               McMillan urges that the affidavits he submitted to the district court show that

Black chilled the bidding at the foreclosure auction, thereby creating at least a fact issue as to the

first element of wrongful foreclosure. He also urges that the district court erroneously excluded

portions of the affidavits. We review a trial court’s exclusion of evidence for an abuse of

discretion. JLG Trucking, LLC v. Garza, 466 S.W.3d 157, 161 (Tex. 2015). A trial court abuses

its discretion when it acts in an arbitrary or unreasonable manner or without reference to any

guiding principles or rules. See Enbridge Pipelines (E. Tex.) L.P. v. Avinger Timber, LLC, 386
S.W.3d 256, 262 (Tex. 2012); Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42

(Tex. 1985). Erroneous exclusion of evidence is reversible error only if it probably resulted in an

improper judgment. Tex. R. App. P. 44.1(a)(1); Garza, 466 S.W.3d at 161; State v. Central

Expressway Sign Assocs., 302 S.W.3d 866, 870 (Tex. 2009) (stating that “complaining party

must only show ‘that the exclusion of evidence probably resulted in the rendition of an improper

judgment’” (quoting McCraw v. Maris, 828 S.W.2d 756, 758 (Tex. 1992) (internal citation

omitted))). “[T]he exclusion . . . is likely harmless if the evidence was cumulative, or the rest of

the evidence was so one-sided that the error likely made no difference in the judgment.” Central

Expressway Sign, 302 S.W.3d at 870. Whether the erroneous exclusion of evidence probably

caused the trial court to render an improper judgment is a “judgment call entrusted to the sound

discretion and good sense of the reviewing court from an evaluation of the whole case.” First

Emps. Ins. v. Skinner, 646 S.W.2d 170, 172 (Tex. 1983).

               In its objections to McMillan’s evidence, Little City quoted paragraphs from

McMillan’s affidavits and highlighted sentences within those paragraphs to which it objected. In

crafting its order, the district court similarly quoted the paragraphs quoted by Little City but did

not include the highlights. As a result, the order reads as though it is granting objections to

                                                 10
language to which Little City never objected. Little City argues that the district court’s order

should be construed in light of its objections, such that the district court did not exclude evidence

that was not the subject of an objection. McMillan agrees, noting that “Little City concedes the

trial court did not exclude the unchallenged testimony,” which “was therefore before the trial

court and is properly considered in determining whether the court erred in granting summary

judgment.” Accordingly, we will review all evidence that was not subject to an objection in

determining whether there was more than a scintilla of evidence of a defect in the foreclosure

sale proceedings.

               McMillan contends that two affidavits show that Black chilled the bidding at the

foreclosure sale. McMillan generally complains that Black performed the foreclosure auction in

a quiet voice and that the auction closed quickly.         The first affiant complained that the

“auctioneer opened the sale almost unnoticed by me” (Emphasis added.) He averred that the sale

took less than ten seconds. The affiant complained that he was prepared to make a higher bid

than the opening bid but did not have the opportunity to do so because he did not hear Black “say

he had an opening offer or announce he was closing the bidding.” However, the affiant also

explains that upon “pressing the auctioneer and telling him I was prepared to make a

significantly higher bid than what he had accepted, he asked if I had the funds in hand. I told

him I did not.” In other words, the affiant’s complaint that he did not have an opportunity to

participate in the bidding was undermined by his admission that he could not complete the

purchase, the terms of which required the buyer to have the funds in hand. The affiant averred

that he could have returned with payment the same day, but Little City urges that there was no

requirement for Black to reopen the bidding of a sale that affiant was aware was in progress

when it began or to wait for the affiant to return with funds. See Tex. Prop. Code § 51.0075(a)

                                                 11
(permitting trustee or substitute trustee to set “reasonable conditions” for conducting public sale),

(f) (purchase price in sale is “payable without delay on acceptance of the bid or within such

reasonable time as may be agreed upon by the purchaser and the trustee or substitute trustee”

(emphasis added)).

               The second affiant averred that Black had conducted the auction in a low voice

but had repeated the opening bid on request of one of the auction’s attendees. The affiant also

asked Black to repeat the opening bid, and Black obliged, but the affiant was nonetheless

“stunned” by how quickly the auction concluded. This second affiant did not express interest in

bidding on the Property.

               We conclude that the affidavits proffered by McMillan did not provide more than

a scintilla of evidence that there was a defect in the foreclosure sale proceedings. Accordingly,

we overrule McMillan’s first issue and need not consider whether the motion should have been

granted under the standard for traditional summary judgment. See Tex. R. App. P. 47.1.


Expungement of Lis Pendens and Finding of Fraudulent Lien

               In pursuing his claims against Little City, McMillan recorded a fifth notice of lis

pendens regarding the Property in the Official Public Records of Travis County. See Tex. Prop.

Code § 12.007; In re Collins, 172 S.W.3d 287, 292 (Tex. App.—Fort Worth 2005, orig.

proceeding) (“The lis pendens statute gives litigants a method to constructively notify anyone

taking an interest in real property that a claim is being litigated against the property.”). After

granting Little City’s motion for summary judgment, the district court ordered the notice of lis

pendens expunged. The district court’s expunction of the notice of lis pendens conformed to the

Property Code’s requirement that a court order a notice of lis pendens expunged if it determines



                                                 12
that the claimant fails to establish by a preponderance of evidence “the probable validity of the

real property claim.” See Tex. Prop. Code § 12.0071(c)(2).

               The district court also determined that the fifth notice of lis pendens constituted a

fraudulent lien on the Property. In arguing that McMillan had asserted a fraudulent lien, Little

City relied on the fact that the district court had unequivocally told McMillan not to file a fifth lis

pendens. The record shows that McMillan’s fourth notice of lis pendens was ordered expunged

at a hearing on January 10, 2019, while his appeal of the underlying action in that third suit was

pending before this Court. Although McMillan represented to the district court at that hearing

that he would not file a fifth notice of lis pendens, he nonetheless filed a fifth notice one day

later. However, as we have explained, McMillan filed the fifth notice of lis pendens in relation

to the present suit after he had purchased any claims SOCO might have had against Little City

related to the Property, thereby acquiring standing. Because the fifth notice of lis pendens was

filed in relation to a different suit and after McMillan had acquired standing to assert a claim for

wrongful foreclosure of the Property, we conclude that Little City has not carried its burden on

this record to show that McMillan had knowledge that the fifth notice of lis pendens was

fraudulent. See Tex. Civ. Prac. & Rem. Code § 12.002 (describing elements of fraudulent liens);

Serafine v. Blunt, 466 S.W.3d 352, 357 (Tex. App.—Austin 2015, no pet.) (applying fraudulent-

lien statute to notice of lis pendens). We reverse the district court’s determination that the fifth

notice of lis pendens constituted a fraudulent lien and render judgment that Little City recover no

damages under section 12.002 of the Civil Practice and Remedies Code based on the fifth notice

of lis pendens. See Aland v. Martin, 271 S.W.3d 424, 433 (Tex. App.—Dallas 2008, no pet.).




                                                  13
Anti-Suit Injunction

                 We next turn to the propriety of the anti-suit injunction. An anti-suit injunction

will issue “only in very special circumstances.” Golden Rule Ins. v. Harper, 925 S.W.2d 649,

651 (Tex. 1996) (per curiam) (citing Christensen v. Integrity Ins., 719 S.W.2d 161, 163 (Tex.

1986); Gannon v. Payne, 706 S.W.2d 304, 306 (Tex. 1986)). The Supreme Court of Texas has

identified those circumstances as: (1) addressing a threat to a court’s jurisdiction; (2) preventing

the evasion of important public policy; (3) preventing a multiplicity of suits; and (4) protecting a

party from vexatious or harassing litigation. Frost Nat’l Bank v. Fernandez, 315 S.W.3d 494,

512 (Tex. 2010); Golden Rule, 925 S.W.2d at 651. An anti-suit injunction is a remedy to be

employed “sparingly” and only in the most “compelling” circumstances when “clear equity

demands” it and when required to prevent an “irreparable miscarriage of justice.” See Golden

Rule, 925 S.W.2d at 651; Gannon, 706 S.W.2d at 307. The party seeking the injunction bears

the burden to demonstrate that “a clear equity is present.” Christensen, 719 S.W.2d at 163. We

review a trial court’s anti-suit injunction under an abuse-of-discretion standard. Gannon, 706
S.W.2d at 305.

                 In this case, the district court granted a permanent anti-suit injunction in its

judgment. Although it was not a pre-judgment temporary injunction of the sort at issue in

Golden Rule, the parties on appeal structure their arguments on the issue around Golden Rule and

other precedent involving temporary anti-suit injunctions. See Golden Rule Ins., 925 S.W.2d at

651. We will likewise presume that Golden Rule applies.

                 McMillan acknowledged that Little City’s carrying costs are $1861 per month and

that filing lawsuits and notices of lis pendens against the Property clouds its title. However, he

contends that the district court abused its discretion by entering an anti-suit injunction against

                                                 14
him, arguing that even if he did file another wrongful-foreclosure action or notice of lis pendens,

Little City has an adequate remedy in that it can remove the cloud on title when the underlying

suit lacks merit. Little City argues that if it was required to show that it had probable right to the

relief sought and a probable, imminent, and irreparable injury, it did so. See Butnaru v. Ford

Motor Co., 84 S.W.3d 198, 204 (Tex. 2002). In granting the injunction, the district court found

that Little City faces immediate and irreparable injury with no adequate remedy at law and had

demonstrated a probable right to the relief sought. Specifically, the district court included

findings that there was no genuine issue of material fact as to whether Little City properly

conducted the foreclosure sale of the Property, there were no defects in the sale, all parties

entitled to notice of the sale received it, and “McMillan has attempted to stall or otherwise thwart

the foreclosure process and Little City’s good title to the Property through repeated, vexatious

litigation.”

               Based on the record before us, we cannot conclude that the district court abused

its discretion in granting the anti-suit injunction and enjoining McMillan from filing further

notices of lis pendens against the Property.


                                          CONCLUSION

               For the foregoing reasons, we reverse the district court’s judgment finding that the

fifth notice of lis pendens constituted a fraudulent lien and awarding Little City damages under

section 12.002 of the Civil Practice and Remedies Code and render judgment that Little City take

nothing on its claim for a fraudulent lien. The district court’s judgment is otherwise affirmed.



                                               __________________________________________
                                               Gisela D. Triana, Justice

                                                 15
Before Chief Justice Rose, Justices Baker and Triana

Affirmed in Part, Reversed and Rendered in Part

Filed: September 30, 2020




                                              16